Title: Indenture for Land Exchange with Nicholas Meriwether Lewis and Mildred Hornsby Lewis, 1 July 1799
From: Jefferson, Thomas,et al.
To: 


This indenture made on the first day of July one thousand seven hundred & ninety nine between Nicholas Meriwether Lewis and Mildred his wife on the one part & Thomas Jefferson on the other part, all of them of the county of Albemarle, witnesseth that the said Nicholas Meriwether, & Mildred his wife, for the considerations herein after expressed, do hereby give grant bargain & sell unto the said Thomas a certain parcel of land lying on the North West side of the Monticello mountain in Albemarle, bounded as follows, to wit, Beginning at a black gum antient-marked fore & aft in the dividing line of the lands of the said Nicholas Meriwether & Thomas which leads S. 20.° W. according to patent, but now S. 13.° W. up the mountain from their corner on the river, (which said black gum is 86. poles & 20. links distant along the said line from the said corner on the river,) & running from the said black gum S. 63.° W. 72½ poles a new line to one pole beyond the Western side of the road from the Secretary’s ford heretofore opened by the said Thomas, (which said road is distinguished by it’s ascending generally one foot perpendicular for nine or ten feet horizontal to a certain height & then running  horizontally) thence Southwardly parallel with the said road according to it’s windings and keeping at one pole Westward from it’s Western side to where it is intersected by the dividing line of the said Nicholas Meriwether & Thomas which comes up the West side of the said mountain in a direction of N. 45.° E. according to patent, but now N. 37. E. thence along the said dividing line N. 37.° E. 99½ poles to the corner, thence along the dividing line first mentioned which leads to the Secretary’s ford N. 13. E. 5 41. poles 11. links to the fore and aft black gum at the beginning: which said parcel of land contains twenty seven acres and an half, & is part of 1020. acres granted by patent bearing date the 19th. day of July 1735. to Nicholas Meriwether who by last will duly proved & recorded in the county court of Goochland devised the same to Nicholas Lewis father of the said Nicholas Meriwether Lewis in feesimple, who, by deed bearing date the 14th. day of April 1791. and duly proved and recorded in the county court of Albemarle, conveyed 684. acres part thereof & comprehending this parcel of 27½ acres to the said Nicholas Meriwether Lewis in feesimple: to have and to hold the said parcel of twenty seven and an half acres, with their appurtenances to the said Thomas & his heirs in exchange for one other parcel of land hereinafter described, and in consideration thereof and of the sum of sixteen pounds ten shillings paid by the said Thomas to the said Nicholas Meriwether Lewis.
And this said indenture further witnesseth that the said Thomas doth hereby give grant bargain & sell to the said Nicholas Meriwether Lewis that parcel of land lying on the North side of the High mountain in the said county of Albemarle bounded as follows, to wit, Beginning in the line of the said Thomas which leads due North down the said mountain, and at the point thereof intersected by the Northeastern side of the publick road leading from Milton to Charlottesville, & running on the said line as it divides the lands of the said Thomas & Nicholas Meriwether due North 42. poles 17. links to their corner, thence along another dividing line of the said lands, antient marked, as having been Carter’s patent line, S. 53. E. 102. poles to where the lands of the said Thomas & Nicholas Meriwether corner on the Western side of the old road in the valley between the two mountains (which corner is one pole Westward from the branch & from an antient marked fore & aft gum on the bank thereof) then from the said corner running S. 24½ W. 18. poles a new line to the North Eastern side of the public road beforementioned, thence along the said North Eastern side of the said road, according to it’s windings to the beginning: which said parcel of  land contains twelve & an half acres, & is part of 9350. acres granted to John Carter decd. by patent bearing date the 28th. day of September 1730., who by his will devised the same to his son Edward in fee-tail, who by virtue thereof, & of the act of general assembly declaring tenants of lands in feetail to hold the same in feesimple, becoming siesed thereof in feesimple, sold and conveyed 483. acres part thereof & comprehending the said 12½ acres to the said Thomas in feesimple, by deed bearing date the 17th. day of October 1777. duly proved & recorded in the county court of Albemarle: to have & to hold the said parcel of twelve acres & an half of land with it’s appurtenances to the said Nicholas Meriwether Lewis and his heirs in exchange for the parcel of 27½ acres before herein conveyed to the said Thomas and in consideration thereof. In witness whereof the said Nicholas Meriwether Lewis & Mildred his wife and the said Thomas have hereto subscribed their names & affixed their seals on the day & year first abovementioned.


Signed sealed &
Nicholas M Lewis


delivered in presence of
Mildred Lewis


Wm. Wirt
Th: Jefferson


Geo Poindexter



Christopher Hudson



